DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 5/14/2021 is acknowledged.
Applicant amended claims 1 and 19.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Miller et al. (US 2007/0178660), discloses depositing a nitrogen-containing compound 105B (Fig. 1D, paragraph 0019) on the surface of the wafer 101 (Fig. 1D); and forming a nitrogen-containing compound sidewall residue 105C (Fig. 1D, paragraph 0020) but fails to disclose depositing a nitrogen-containing compound to cover the surface of the silicon oxide in the first trench and a surface of the silicon oxide corner structure; and forming a nitrogen-containing compound sidewall residue extending into the first trench on the surface of the silicon oxide corner structure. Additionally, the prior art does not teach or suggest a method of manufacturing an isolation structure of LDMOS, comprising: depositing a nitrogen-containing compound to cover the surface of the silicon oxide in the first trench and a surface of the silicon oxide corner structure; and forming a nitrogen-containing compound sidewall residue extending into the first trench on the surface of the silicon oxide corner structure in combination with other elements of claim 1.

A closest prior art, Miller et al. (US 2007/0178660), discloses a method of manufacturing an isolation structure of LDMOS, comprising: forming a first trench 109 (Fig. 1A, paragraph 0016) having a wide top and a narrow bottom on a surface of the wafer 101 (Fig. 1A, paragraph 0014); filling silicon oxide 113A (Fig. 1B, paragraph 0018) into the first trench 109 (Fig. 1A) by depositing; removing (see Fig. 1E and paragraph 0021, wherein the top surface of 113B is etching) a portion of a surface of the silicon oxide 113B (Fig. 1E) in the first trench by etching; forming a silicon oxide corner structure 111 (Fig. 1B, paragraph 0018) at a corner of the top of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 





/L. K./
Examiner, Art Unit 2813

	
/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813